DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
Response to Amendment
35 U.S.C. 103 rejection is maintained in light of the amended claim limitations. 
Status of the Claims
The amendment filed 7/13/2022 has been entered. The following has occurred: Claims 1, 8, and 15 have been amended.
Claims 1, 3-5, 8, 10-12, 15, and 17-19 are now pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 2/1/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fellig et al. (US 2012/0303516 A1), hereinafter “Fellig,” in view of Daken et al. (US 2009/0254387 A1), hereinafter “Daken,” in view of Mullen et al. (US 2014/0370972 A1), hereinafter “Mullen,” and further in view of Baarman et al. (US 2011/0282860 A1), hereinafter “Baarman.”
Claims 1, 8, and 15, Fellig discloses a computer system, computer-implemented method, and a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which executed by a processor, cause the processor to perform operations comprising (Abstract, Claims 1-5, and para. [0011], [0024]):
preparing an automated request that solicits one or more participant proposals on a procurement platform, the procurement platform being configured to interface with a social platform and automate a purchasing function of one or more organizations associated with the social platform (Para. [0015], “consumer provides information to create a profile on the system server to authorize and enable the consumer to access the Merchant web site for utilization of the platforms for making donations and payments and with predetermined criteria being reached, the system server causes funds donated or payment funds made by the consumer to be electronically transferred to the Merchant.” Para. [0024], “The method of the present invention comprises the steps of setting up an on line web site for a Merchant with configuring the system for accounting and marketing capabilities for use by the Merchant, as well as periodic or on demand reporting. The method further comprises the operative steps of enabling consumers, clients or customers to make electronic donations and payments across multiple platforms, as described, including cumulation of donation micro deposits and the transfer of funds and cumulated funds to the Merchant upon the reaching of predetermined criteria.” Which disclosing the procurement platform soliciting one or more participant proposals for making donations and payments to one or more organizations (i.e. merchants). Specifically, in Para. [0049]-[0051] disclosing the creation of an individual consumer profile, containing billing data and method of processing a transaction payment through the system server to manage recurring payment (e.g., $10.00 per month) via API payment system, with a selected process to support a “cause” or purchase a “product” from one or more merchants (i.e., organizations)), 
wherein the automated request is a request for goods or services to be provided to a client and the automated request additionally requires a defined contribution that will be made to the social platform on behalf of the client if the client accepts a particular participant proposal for the goods or services from the one or more participant proposals (Para. [0038]-[0044] disclosing the merchant created profile containing product/cause information provided to a consumer (i.e. client) for selection. In para. [0051]-[0052], “process also enables the individual consumer to set a daily micro deposit or transaction on a recurring schedule with a set goal amount for when the transaction will actually be processed. This process will deposit the set amount into the individual consumers receptacle e.g., the individual consumer can select to deposit/pay $0.25 daily with a goal of $5.00. Each day the receptacle and profile will increase by $0.25 and, once the goal of $5.00 is reached, the transaction in toto will be processed. The present system is also configured to remind the individual consumer to process a transaction, support a “cause” or purchase a “product” through the payment platform.” Also, para. [0054], “Accessibility for both the Merchant and Individual Consumer is provided. The individual consumer can process a transaction from mobile devices, social media platforms and the web. In the scenario where a profile for the individual consumer is created, the ability to switch from one platform to another is possible, thereby giving the flexibility to transact in the environment the individual consumers finds themselves in. For example, an individual consumer can purchase a “Product” on his/her mobile device and then support a “Cause” from his/her desktop PC without the need of re-entering data or creating a new profile.” In sum, the consumer/client can select a request of a proposal for purchase of a product (i.e. good) and also request a defined contribution (e.g., $10.00 per month, deposit/pay $0.25 daily with a goal of $5.00, or micro deposit criteria e.g., $0.10 per 24 hour period) to be made to the social platform on the behalf of the client for support a specific cause of charity or product);
receiving, by the client on the computing device (para. [0054] mobile devices and desktop PC), the one or more participant proposals (Para. [0049]-[0051] teaching the setup of “recurring payment information e.g., $10.00 per month” or “the individual consumer can select to deposit/pay $0.25 daily with a goal of $5.00. Each day the receptacle and profile will increase by $0.25 and, once the goal of $5.00 is reached, the transaction in toto will be processed. The present system is also configured to remind the individual consumer to process a transaction, support a “cause” or purchase a “product” through the payment platform.” which is automate a purchasing information of one or more organization associated with the social platform and the automated recurring has a defined contribution that will be made to the merchant/charity (i.e. social platform) on behalf of a client if the client accepts a particular participant proposal from the one or more participant proposals. See para. [0046]-[0047], [0049]-[0052] teaching the consumer/client can select a request of a proposal for a specific cause for the support of charity and specific criteria of contribution amount such as $10.00 per month, deposit/pay $0.25 daily with a goal of $5.00, or micro deposit criteria e.g., $0.10 per 24 hour period. The Office takes the position that in order for an automated request of a defined contribution of a particular participant proposal to be selected, the automated request of participant proposal has to be prepared or setup. For example, a token is a defined contribution amount (in para [0061]-[0062])); 
enabling the client on the computing device to accept the particular participant proposal (Para. [0046]-[0047], [0049]-[0052] teaching the consumer/client can select a request of a proposal for a specific cause for the support of charity and specific criteria of contribution amount such as $10.00 per month, deposit/pay $0.25 daily with a goal of $5.00, or micro deposit criteria e.g., $0.10 per 24 hour period. Additionally, see para. [0061]-[0062] and [0066]); and 
enabling the client on the computing device to select the social platform chosen from a social platform pool (para. [0052] and [0089]-[0100] teaching the back end application of the system allows the merchant/charity to create new “Causes” of the merchant/charity which is creating of social platform of a social platform pool. In para. [0055]-[0056] and [0119]-[0149] teaching the consumer/client can select the merchant/charity from a selection of merchant/charity based on “Cause”), and
receiving a contribution for the social platform from the client (para. [0046]-[0047], [0049]-[0052]). 
However, Fellig does not expressly teach the following limitations:
wherein enabling the client on the computing device to select the social platform includes: identifying one or more social responsibility issues affecting a perceived social responsibility of the client; identifying the social platform that addresses the one or more social responsibility issues affecting the perceived social responsibility of the client; recommending the social platform that addresses the one or more social responsibility issues affecting the perceived social responsibility of the client;
receiving a contribution for the recommended social platform from the client; 
defining a first milestone and at least a second milestone for the social platform; 
associating the first milestone with a first portion of the contribution; 
associating the at least a second milestone with at least a second portion of the contribution; and
monitoring the social platform for achieving at least one of the first milestone and at least the second milestone, wherein monitoring the social platform for achieving at least one of the first milestone and at least the second milestone includes:
dispensing the first portion of the contribution to the social platform upon achieving the first milestone; 
dispensing the second portion of the contribution to the social platform upon achieving the second milestone; and 
calculating a contribution return on investment (ROI), wherein calculating the contribution ROI includes tracking an impact of the contribution from the client and assigning a monetary value to an updated perceived social responsibility of the client in response to receiving the contribution for the recommended social platform from the client.  
Nonetheless, Daken which is directed to computer system for determining social responsibility metric, which specifically teaches,
 wherein enabling the client on the client device to select the social platform includes: identifying one or more social responsibility issues affecting a perceived social responsibility of the client; identifying the social platform that addresses the one or more social responsibility issues affecting the perceived social responsibility of the client; recommending the social platform that addresses the one or more social responsibility issues affecting the perceived social responsibility of the client (Abstract and Para. [0026]-[0028] teaching the determining of social responsibility metric for entities (defined in para. [0006]) associated with a plurality of social responsibility issues (defined in para. [0002], “Because of the changes associated with globalization and global warming, social and environmental sustainability are increasingly important issues.” And para. [0007]-[0008] for social responsibility issues like carbon pollution) and providing recommendations of social platform related to one or more of the social responsibility issues of the client (para. [0045]-[0046], improve social responsibility metric by referrals to communities of users, such as group of users on a network). 
Fellig teaches a system and method for processing donations and payments to merchants on any of multiple electronic communication platforms. Fellig teaches the user supporting a “cause” (i.e. social responsibility) of contribution through the payment platform, selecting a payment up to a pre-determined amount which triggers electronic transfer of the cumulated funds to the selected merchant. Daken teaches for determining a social responsibility metric for one or more financial transactions such as contributing to the cause of offsetting carbon footprint. Fellig and Daken are directed to the same field of endeavor since they are both related to tracking, providing contributions, and promoting an activity/organization/project for greater social cause. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to combine the feature of defining social responsibility of a client with social responsibility issues and recommending social platform related to the issues of the client as taught by Daken with the computerized system and method of fundraising of Fellig for the motivation of providing tools to assist entities in making informed decisions with respect to the consequences based on the entities/user’s action on others and the environment in order to assist in entities’ aspiration to be more socially and environmentally responsible (Daken, para. [0002]-[0003]).
Fellig and Daken teaches the above-mentioned limitations, however, the combination of Fellig and Daken does not expressly teach: 
receiving a contribution for the recommended social platform from the client via the computing device; 
defining a first milestone and at least a second milestone for the social platform; 
associating the first milestone with a first portion of the contribution; 
associating at least the second milestone with at least a second portion of the contribution; and
monitoring the social platform for achieving at least one of the first milestone and at least the second milestone, wherein monitoring the social platform for achieving at least one of the first milestone and at least the second milestone includes:
dispensing the first portion of the contribution to the social platform upon achieving the first milestone; 
dispensing the second portion of the contribution to the social platform upon achieving the second milestone; and 
calculating a contribution return on investment (ROI), wherein calculating the contribution ROI includes tracking an impact of the contribution from the client and assigning a monetary value to an updated perceived social responsibility of the client in response to receiving the contribution for the recommended social platform from the client.  
Nonetheless, Mullen is directed to system and method for activity-based fundraising, teaches the providing of goods or services of games offered by sponsors for participants to receive a defined contribution of payment for fundraising (para. [0033] and [0036]-[0038]), which specifically teaches:
receiving a contribution for the recommended social platform from the client via the computing device (Para. [0020]-[0021] and [0047], a computer-implemented fundraiser, pledges funds contributed to participants’ sports teams, extracurricular clubs, or schools, or various charities or foundations, among other uses over various social platforms via mobile devices. See Fig. 7I and para. [0081] for example of receiving a contribution (i.e. $100) for the recommended social platform (i.e. Tivitz college Savings Game-A-Thon, “making a pledge to Aislin Scully” which a cause of fundraising and addresses the one or more social responsibility issues of the client), made over a personalized pledge page on client device);
defining a first milestone and at least a second milestone for the social platform (Para. [0033], [0036], “donations from local, regional, state and national corporate and foundation sponsors that participants may earn based on achievements in fundraising and/or performance in game play, as well as other requirements established by the match sponsor. In an aspect, there may be two types of match funding: (1) match funding that participants are automatically eligible to receive provided that the participants meet the fundraising achievements; and (2) matching funding that participants may qualify for based on additional requirements, for example, membership in one or more organizations, a number of times a participant has frequented a sponsor's store, restaurant or other location, and/or the number of games played at a particular game level scoring above a specific percentage.” Which participants meet the fundraising achievements are representative of first and second milestones. The requirements such as “membership in one or more organizations, a number of times a participant has frequented a sponsor's store, restaurant or other location, and/or the number of games played at a particular game level scoring above a specific percentage” are also representative of different milestones for pledge contribution, Para. [0036], “Match funding may include, but is not limited to, donations from local, regional, state and national corporate and foundation sponsors that participants may earn based on achievements in fundraising and/or performance in game play.” For example, in Fig. 7H, “Unlike a walk-a-thon, your total pledge dollar amount is set by you, if you pledge $20, that’s your total commitment, and it’s up to me to earn that pledge! Once I have played the required games (usually one game per two dollars pledged), you will receive a link for you to view my “proof-of-play” report and pay your pledge online.” In this instance, the achievement or milestone is the number of games played, defined that one game is the first milestone and two (i.e. second) games played is the second milestone) set up by the sponsor);
associating the first milestone with a first portion of the contribution (Para. [0037]-[0038] disclosing set conditions for pledge payment funds amount. Para. [0038], “the system may perform a calculation to determine how many games a participant has to play to trigger a specific pledge. When the participant has played the requisite number of games, the system may trigger the pledges received and issue a pledge payment invoice to the pledge sponsor.” For example, disclosed in Fig. 7 H, one game per two dollars and para. [0040], first ten participants to collect $100, which first ten participants are the first milestone for a portion of the contribution ($100 of the total $1000).  Para. [0046], “a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played),” which ten games is the first milestone for $10 pledge.); 
associating at least the second milestone with at least a second portion of the contribution (para. [0046], “a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played)” which 25 games played is the second milestone for greater than $50 pledged (i.e. received)); and
monitoring the social platform for achieving at least one of the first milestone and the at least a second milestone (Mullen, Para. [0029]-[0033] disclosing the monitoring and displaying of participant game statistics, number of games, and solicit pledges from sponsors for games (i.e. milestones) played and fundraising achievements),
wherein monitoring the social platform for achieving at least one of the first milestone and at least the second milestone includes:
dispensing the first portion of the contribution to the social platform upon achieving the first milestone (Para. [0046], “Parameters and rules may include, but are not limited to, a start date and an end date for the gameathon, a category or type of games for the gameathon, a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played), pledge amount suggestions, a minimum and maximum pledge value, a time period for sending reminders to pledge sponsors to make pledge payments, and a distribution schedule of the collected funds. The distribution of the collected funds may include, for example, determining how the total collected funds (after any processing fees have been paid) may be divided between the participant's college savings account, a charity (if applicable), a host sponsor (if applicable) and a host organization for the maintenance or licensing fees.” Which playing five games is representative of the first milestone achieved for the distribution (i.e. dispensing) of $10 (i.e. first portion of the contribution). In Abstract, claims 1, 4, and 7, “methods and apparatus may include collecting payment of the pledge and disbursing the collected payment.” In para. [0040] teaching the collecting of pledge payments online using a credit card, a check card, check routing and account information, a paypal account or other account, for example or via another mechanism, e.g., a mailed check or money order. Also, in para. [0040]-[0041], “the method may optionally include triggering match funding 242. Match funding may be determined and collected based on a time-stamp of the payment collection of the required pledge-dollar levels by the financial institution. For example, an example match funding from a sponsor may include a total of $1,000 where the first ten participants to collect $100 of pledges, based on the time-stamp of the payment collection, may receive a $100 match from the sponsor, providing the participant has also met any other match requirements set by the match sponsor. Pledge payments and matching funds may be collected and disbursed by the financial institution associated with the gameathon or by an independent payment gateway enlisted by the host organizer.” Para. [0045], “system may allow an administrator to add a new financial institution. Adding a new financial institution may include inputting, for example, contact information for the financial institution, the financial institution's logo, and zip code coverage of the financial institution. In addition, an administrator may add payment gateway and API credentials for the financial institution to collect and transfer funds from the system to college savings accounts or other such accounts, savings vehicles, or organizations designated by the participant.”); and 
dispensing the second portion of the contribution to the social platform upon achieving the second milestone (Para. [0046], “Parameters and rules may include, but are not limited to, a start date and an end date for the gameathon, a category or type of games for the gameathon, a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played), pledge amount suggestions, a minimum and maximum pledge value, a time period for sending reminders to pledge sponsors to make pledge payments, and a distribution schedule of the collected funds. The distribution of the collected funds may include, for example, determining how the total collected funds (after any processing fees have been paid) may be divided between the participant's college savings account, a charity (if applicable), a host sponsor (if applicable) and a host organization for the maintenance or licensing fees.” Which playing 25 games is representative of the second milestone achieved for the distribution (i.e. dispensing) of all pledges greater than $50 (i.e. second portion of the contribution). In Abstract, claims 1, 4, and 7, “methods and apparatus may include collecting payment of the pledge and disbursing the collected payment.” In para. [0040] teaching the collecting of pledge payments online using a credit card, a check card, check routing and account information, a PayPal account or other account, for example or via another mechanism, e.g., a mailed check or money order. Also, in para. [0040]-[0041], “the method may optionally include triggering match funding 242. Match funding may be determined and collected based on a time-stamp of the payment collection of the required pledge-dollar levels by the financial institution. For example, an example match funding from a sponsor may include a total of $1,000 where the first ten participants to collect $100 of pledges, based on the time-stamp of the payment collection, may receive a $100 match from the sponsor, providing the participant has also met any other match requirements set by the match sponsor. Pledge payments and matching funds may be collected and disbursed by the financial institution associated with the gameathon or by an independent payment gateway enlisted by the host organizer.” Para. [0045], “system may allow an administrator to add a new financial institution. Adding a new financial institution may include inputting, for example, contact information for the financial institution, the financial institution's logo, and zip code coverage of the financial institution. In addition, an administrator may add payment gateway and API credentials for the financial institution to collect and transfer funds from the system to college savings accounts or other such accounts, savings vehicles, or organizations designated by the participant.”). 
Since Fellig, Daken, and Mullen are directed to the same field of endeavor related to providing contribution of pledges or donations to charitable organizations. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the additional feature of defining and associating milestone to contribution of fundraising achievements as taught by Mullen with the modified computerized system and method of fundraising of Fellig and Daken, for the motivation of incentivizing and grabbing interest of the donors/contributors to actively contribute to a goal from the combination of psychological game, competitive mentality, and satisfaction from in accomplishing a goal or achievement. 
Still, the combination does not expressly teach:
calculating a contribution return on investment (ROI), wherein calculating the contribution ROI includes tracking an impact of the contribution from the client and assigning a monetary value to an updated perceived social responsibility of the client in response to receiving the contribution for the recommended social platform from the client. 
However, Baarman is directed to method and system for determining social impact of a source, which specifically teaches:
calculating a contribution return on investment (ROI), wherein calculating the contribution ROI includes tracking an impact of the contribution from the client and assigning a monetary value to an updated perceived social responsibility of the client in response to receiving the contribution for the recommended social platform from the client (Para. [0026], [0030]-[0032], and [0053], Baarman teaches several different methods for calculating ROI in terms of Social Value change based on expense/contribution). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include calculating a contribution return on investment indicating how successful the contribution was at improving a perceived social responsibility of the client, as taught by Baarman with the modified system and method of Fellig, Daken, and Mullen for the motivation and advantage of providing a social platform promotion system and method with the ability to increase matching effectiveness, by including various financial data for providing/matching social activities. Further, the claimed invention is merely a combination of old elements in a similar social impact evaluation field of endeavor. In such combination each element merely would have performed the same social impact evaluation related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Baarman, the results of the combination were predictable (See MPEP 2143 A).
Claims 3, 10, and 17, the combination of Fellig, Daken, and Mullen make obvious of the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15. Mullen further discloses
wherein the social platform pool defines a plurality of prevetted social platform (Para. [0021], [0032], [0035], and [0080] discloses the social platform pool and the plurality of the social platform. Para. [0026] discloses that the invention provides information on the fundraiser, promotional information, as well as information on partnerships with national sponsors, famous sports personalities, celebrities or food chains or other strategic partners, for example, among other information, which identifies the plurality of social platform is prevetted and identified). 
Claims 4, 11, and 18, the combination of Fellig, Daken and Mullen make obvious of the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15. Mullen further discloses
further comprising: maintaining the social platform pool (Para. [0041] discloses that the web page manager or gameathon fundraiser host organizer retain some portion of the donation as licensing, maintenance or other fee for maintaining the social platform pool of the website). 
Claims 5, 12, and 19, the combination of Fellig, Daken and Mullen make obvious of the computer-implemented method of claim 4, computer program product of claim 11, and computer system of claim 18. Mullen further discloses
wherein the social platform pool is maintained within a data structure (Para. [0073], “Fundraiser management component 16 may receive fundraiser information for the various online games, online competitions, and online fundraisers, such as gameathons from the administrator component 12 and may store the received fundraiser information, for example, in a data repository.” Additionally, in para. [0125]-[0127], and [0131] disclose the fundraiser information is stored in a data repository in a data structure).
Response to Arguments
35 U.S.C. 103 Rejections
Applicant’s remarks filed on 7/13/2022 have been fully considered but are found to be unpersuasive. 
The Applicant have amended the independent claims 1, 8, and 15. The remark on pages 11-13, the Applicant asserts Fellig is not understood, and has not been asserted, to disclose the amended claim limitation “preparing an automated request that solicits one or more participant proposals on a procurement platform, the procurement platform being configured to interface with a social platform and automate a purchasing function of one or more organizations associated with the social platform, wherein the automated request is a request for goods or services to be provided to a client and the automated request additionally requires a defined contribution that will be made to the social platform on behalf of the client if the client accepts a particular participant proposal for the goods or services from the one or more participant proposals.”
The Examiner respectfully disagrees. In the modified rejection above, the Examiner asserts, under the broadest reasonable interpretation, Fellig does disclose the amended limitation, in at least para. [0015]-[0024] and [0049]-[0051] for the features of a server platform allowing the preparation of an automated request for soliciting participant proposals with function of payment system to manage recurring payments in support of a cause or purchase of product by organizations associated with the social platform, which is representation of the limitation, preparing an automated request that solicits one or more participant proposals on a procurement platform, the procurement platform being configured to interface with a social platform and automate a purchasing function of one or more organizations associated with the social platform. 
Further in at least para. [0038]-[0044], [0051]-[0052], and [0054] disclosing the system and method provide the consumer a request feature for purchase of a product which is the amended feature of a request for goods or services to be provided to a client. Furthermore, in para. [0051]-[0052], and [0054] disclosing the system and method provide the feature of the automatic function request for a defined contribution, such pay $0.25 daily with a goal of $5.0  that will be made to the social platform on the behalf of the client if the client accepts a particular participant proposal for the goods or services, from the one or more participant proposals, that is the individual consumer selected purchase product and/or support cause. 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies in view of the Specification are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thus, the 103 rejection is maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689           

/RICHARD W. CRANDALL/Examiner, Art Unit 3689